766 P.2d 1038 (1988)
94 Or.App. 497
Ronald SNOW, Petitioner,
v.
OREGON STATE PENITENTIARY, Corrections Division, Respondent.
AS-22; CA A46173.
Court of Appeals of Oregon.
Argued and Submitted October 26, 1988.
Decided December 21, 1988.
Reconsideration Denied March 10, 1989.
Steven H. Gorham, Salem, argued the cause and filed the brief for petitioner.
*1039 Philip Schradle, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before WARDEN, P.J., and GRABER and RIGGS, JJ.
WARDEN, Presiding Judge.
Petitioner, an inmate at Oregon State Penitentiary, seeks review of a final order of the Superintendent, placing him in administrative segregation for two years, pursuant to OAR 291-46-025(2) and OAR 291-46-035(2). We affirm and write only to respond to an argument made by the state.
The state argues that ORS 421.195, the relevant jurisdictional statute, does not grant this court jurisdiction to review an order for administrative segregation. The state, relying primarily on legislative history, contends that this statute permits us to review only disciplinary segregation orders. We disagree.
ORS 421.195 provides, in pertinent part:
"If an order places an inmate in segregation or isolation status for more than seven days, institutionally transfers the inmate for disciplinary reasons or provides for nondeduction from the term of the sentence * * * the order and the proceedings underlying the order are subject to review by the Court of Appeals."
The statute, on its face, makes no distinction between administrative and disciplinary segregation.[1] We must apply clear, unambiguous statutes according to their plain meaning. Satterfield v. Satterfield, 292 Or. 780, 782, 643 P.2d 336 (1982). The statute authorizes our review of orders placing an inmate in segregation for more than seven days. The challenged order placed petitioner in segregation for two years. We have jurisdiction to review under ORS 421.195. This construction is consistent with our holding in Evans v. OSP, supra n 1, 87 Or. App. at 532, 743 P.2d 168.
Petitioner also argues that there is not substantial evidence in the record supporting his placement in administrative segregation. That and his other claims of error are without merit.
AFFIRMED.
NOTES
[1]  For a discussion of the difference between disciplinary and administrative segregation, see Evans v. OSP, 87 Or. App. 514, 529, 743 P.2d 168 (1987).